DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Guenter 2007/009208 in view of the US Patent Application Publication to Contag 20150323748US further in view of the US Patent to Hsu 9,971,110US.
In terms of claims 1 and 10, Guenter teaches recognizing a core end face of a first optical fiber dispose within a housing a camera ([0030] and [0047-0049]); specifying a projection of the core end facet (145) of the first optical fiber on a surface of the fiber by processing unit (350) to obtain a core end face information (via camera [0030] and [0047-0049]);
Guenter does not teach performing an alignment procedure by a pickup component according to the core end facet information to make an optical axis of the focusing lens overlap with the projection of the core end face of the first waveguide.
Hsu does teach performing an alignment procedure by a pickup component (camera system and according to the core end facet information to make an optical axis of the focusing lens overlap with the projection of the core end face of the first waveguide (Column 9 using camera system and inspection system disclosed in lines 1-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the teaching Guenter to use a pickup component and inspection system to align the lens with the waveguides pertaining to centroids and intensity characteristics (Hsu Column 9 lines 1-30). This procedure will enhance the alignment process Guenter further and reduce optical loss.
Guenter / Hsu do not teach a bonding or attaching the focusing lens to the bonding surface of a multi-fiber set up such as fiber array.
Contag teaches using a camera system to align a fiber array of lens to a plurality of optical fiber ([0007], [0043] and [0067]) on a bonding surface of the fiber array by a processing unit ([0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the teachings of Guenter / Contag to apply similar alignment steps to multi-fiber array and attaching the lens through a bonding process in order to scale up singular fiber / lens coupling application for larger scale optical system which utilize fiber arrays.
As for claim 2, Guenter /Hsu / Contag teaches the method of claim 1, wherein Hsu teaches the core end facet information comprises a first core pair of coordinates corresponding to the projection of the core end facet on the bonding surface (See Figure 3 and column 9).
Hsu does not teach discloses using reference coordinates as a means of alignment.
Contag does teach alignment using reference coordinates of structures as a means to of alignment ([0007]). It would have been obvious to one of ordinary skill in art to modify the teachings of Guenter / Hsu to use reference location of key structures in order to increase alignment of the lens and fiber by reducing the need to make constant alignment adjustment since reference locations are already predetermined. This modification will result in faster manufacturing of the device since it reduces the steps involve compare to constant adjusting to structures without having predetermined location.
As for claim 3, Guenter /Hsu / Contag teaches the method of claim 1, wherein the alignment procedure, the optical axis of the lens is parallel to a normal direction of the fiber surface (See Figure 2 and 4).
As for claim 4, Guenter /Hsu / Contag teaches the method of claim 1, Contag teach using reference coordinates for location of alignment in fiber array (See Rejection to claim 1); wherein Hsu teaches the core location coordinates corresponding a center of the fore end face of the optical fiber (Column 9).
As for claim 5, Guenter /Hsu / Contag teaches the method of claim 1, wherein recognizing a core end face of an optical fiber dispose on a fiber array ([0030]); wherein Contag teaches alignment using a camera for fiber array having multiple fibers ([0007]); specifying a projection of the core end face of the optical on a surface (Guenter [0030]); Contag teaches using a processing unit to obtain reference coordinates using a camera system (Contag [0007]).
Guenter and Contag do not teach recognizing two optical axes for the focusing lens by the processing unit and rotation focusing lens to make a second line segment between the topical axes for focusing lens parallel to the first line.
 Hsu teaches recognizing two optical axes for the focusing lens by the camera (See Figure 3) and rotation focusing lens to make a second line segment between the topical axes for focusing lens parallel to the first line segment (See Figure 3 and Col 9). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to modify the alignment steps of Guenter / Contag to align the lens with the fiber by rotation relative to optical axes along the centroid position of the lens or fiber. This modification would increase the alignment of the system to limit optical losses.
As for claim 7, Guenter /Hsu / Contag teaches the method of claim 5, wherein Hsu teaches a plurality of third optical fibers are arranged between the first optical fiber and the second optical fiber, and the first optical fiber, the second optical fiber and the third optical fibers are all optical of disposed fiber array (Hsu Figure 1c: 18 on 17)
As for claim 8, Guenter /Hsu / Contag teaches the method of claim 5, wherein Hsu teaches the projection of the core end facet of the first optical fiber on the bonding surface is spaced apart from periphery of the bonding surface (Figure 6a).
As for claim 9, Guenter /Hsu / Contag teaches the method of claim 5, wherein Guenter teaches the lens is a singlet lens ([0030]).
As for claims 11 and 12, Guenter /Hsu / Contag teaches the method of claims 1 and 10, wherein Contag teaches the fiber array are substantially parallel to the bonding surface (Figure 1).
As for claims 13 and 14, Guenter /Hsu / Contag teaches the method of claims 1 and 10, wherein Contag teaches the bonding surface is on the bottom surface of the fiber array (See Figure 1).
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Guenter 2007/009208 in view of the US Patent Application Publication to Contag 20150323748US further in view of the US Patent to Hsu 9,971,110US further in view of the US Patent Application Publication to 20030223214.
In regards to claim 6, Guenter / Contag /Hsu teaches the device of claim 1. Guenter / Contag and Hsu do not teach wherein the pickup system comprises a suction nozzle to align the lens and fiber.
Hayashi does the usage of a pickup tool that is a suction nozzle in order to position two components relative to each other (Figure 10b or [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to use a suction nozzle in order to position structures because suction nozzles are well known to have good mechanical gripping capability for precision mounting or placement.
Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive. In this particular case the applicant argued the prior art of Guenter does not teach “specifying a projection of the core end facet of the first optical fiber on a bonding surface of the fiber array” (Remarks Page 6).
The examiner respectfully disagrees because Guenter was relied upon to only teach using a camera system to obtain an end facet of the fiber. The prior art of Guenter does not teach an act of bonding the fiber end facet to a fiber array.
The examiner relied on the prior art of Contag to teach using a fiber end facet being aligned and bonded to a fiber array ([0008]) similar to what is shown in Figure 1. 
Thus, in combination the prior art of Guenter and Contag does teach the limitation of “specifying a projection of the core end facet of the first optical fiber on a bonding surface of the fiber array” as recited in claim 1.
The applicant further argued Contag does not teach “specifying a projection of the core end facet of the first optical fiber on a bonding surface of the fiber array” because the alignment step of Contag does not use a camera (Remarks Page 8).
The examiner respectfully disagrees, although the reference of Contag 20150323748 is disclosing a passive alignment step that does not require a camera. It however, also teaches in detail an active alignment procedure that is well known in the art of fiber end facet coupling to bond a fiber to an array ([0007] and [0008]) wherein a camera is used [0007]. The examiner relied on this particular disclosure of Contag which teaches a procedure aligning an end facet of the fiber end face to be attached or bonded to a fiber array using a camera system to acquire the end facet and match up fiducial markings on the bonding surface ([0007-0009]).
Lastly, the applicant argued the prior arts of Guenter / Hsu / Contag do not teach “wherein the core end facet information comprises a first core pair of reference coordinates corresponding to the projection of the core end facet on the bonding surface”.
The examiner respectfully disagrees because Contag discloses using an imaging system (camera – [0007]) to active align an end face of the fiber to fiducial markings on the bonding array ([0007-0008]). In order to ascertain alignment or spatial comparison of the two structures reference coordinates must be use to perform the alignment. The reference coordinates of the end face and coordinates of the bonding array can be obtained via camera to perform the alignment. Otherwise it would be impossible to align the two structures if no coordinates comparison was made relative to the two structures.
Newly added claims 11-14 have also been rejected over the prior art of Contag as detailed above.
This action is therefore made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        



/SUNG H PAK/Primary Examiner, Art Unit 2874